DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8, 11, and 13, line 2 and line 3, the limitation “provided by” is vague and indefinite.  What connection is required by the limitation provided by?  For instance in claim 8, is the second radially outward extending walls positioned between the first and second scoop?  Would three outwardly projecting wall on the ring satisfy this requirement no matter what the positioning is?  What structure is being claimed?  

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, and 11-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Labbe, US PGPub 2016/0348522.
[AltContent: ][AltContent: textbox (seal)]
    PNG
    media_image1.png
    442
    489
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    446
    391
    media_image2.png
    Greyscale

Regarding claim 1, Labbe discloses a gas turbine engine (10) comprising: an engine static structure (25); a rotating structure (13) configured to rotate relative to the engine static structure (25), the rotating structure (25) provides a first annular array (towards left in fig 2) of first radial scoops (52), and the rotating structure (25) provides a second annular array (towards right in fig 2) of second radial scoops (52 – see details of positioning of two scoops in fig 4) arranged axially (see fig 4) with respect to the first annular array (as described above) of first radial scoops (52); a first component (66) arranged in an axially forward direction (left side of fig 2) relative to the first annular array (as described above) of first radial scoops (52), and a second component (20) arranged in an axially aft direction (right side in fig 2) relative to the second annular array (as described above) of second radial scoops (52); and a 
Regarding claim 2, Labbe discloses the gas turbine engine of claim 1, wherein the rotating structure (25) includes a ring (30) mounted to a shaft (25), the first annular array (as described above) of first radial scoops (52) and the second annular array (as described above) of second radial scoops are provided on the ring (30).
Regarding claim 3, Labbe discloses the gas turbine engine of claim 2, wherein a seal (see annotated fig above) is provided radially between the ring (30) and the shaft (25), the seal (as described above) fluidly separating the first lubrication deliver path (as described above) and the second fluid deliver path (as described above), the seal (see annotated figure above) positioned axially between the first annular array (as described above) of first radial scoops (52) and the second annular array (as described above) of second radial scoops (52).
Regarding claim 4, Labbe discloses the gas turbine engine of claim 2, wherein the ring (30) includes a first flange (see fig 2 and 4) extending in the axially forward direction (as described above), and a second flange (see fig 2 and 4) extending in the axially aft direction (as described above), and comprising first and second clamping structures (62 and 27) respectively abutting the first and second flanges (as described above) to secure the ring (30) to the shaft (25). 
Regarding claim 9, Labbe discloses the gas turbine engine of claim 1, wherein the at least one nozzle (21) includes a first nozzle (21 on left in fig 2) is axially aligned with the first annular array of first 
Regarding claim 11, Labbe discloses the gas turbine engine of claim 1, wherein at least one of the first and second components (66,20) is provided by a bearing compartment (62) including a bearing (66).
Regarding claim 12, Labbe discloses the gas turbine engine of claim 11, wherein the bearing (66) supports the rotating structure (25).
Regarding claim 13, Labbe discloses the gas turbine engine of claim 1, wherein at least one of the first and second components (66,20) is provided by a wall (32) that is configured to be thermally stressed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Labbe.
Regarding claim 5, Labbe discloses the gas turbine engine of claim 2, wherein each of the first annular array (as described above) of first radial scoops (52) and the second annular array (as described above) of second radial scoops (52) includes 3 scoops, therefor does not specify each having 4 to 8 scoops.  It would have been obvious to one having ordinary skill to employ 4-8 scoops since it has been held that mere duplication of the essential working parts of a device involves only routing skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One having ordinary skill in the art would be motivated to employ 4-8 scoops order to more evenly distribute to lubrication.
Regarding claim 6, Labbe discloses the gas turbine engine of claim 5, wherein each of the first annular array (as described above) of first radial scoops (52) and the second annular array (as described 
Regarding claim 7, Labbe discloses the gas turbine engine of claim 6, wherein the first radial scoops (52) of the first annular array (as described above) of first radial scoops and the second radial scoops (52) of the second annular array of second radial scoops (as described above) are circumferentially aligned with one another (see fig 4).
Regarding claim 8, as best understood, Labbe discloses the gas turbine engine of claim 6, wherein the first annular array of first radial scoops (as described above) are provided by first (left side wall on 54 in fig 2) and second radially outwardly extending walls (radial wall between 52 on left and right shown in fig 4), and the second annular array of second radial scoops (as described above) are provided by the second radially outward extending wall (as described above) and a third radially outwardly extending wall (right side wall on 54 shown in fig 2).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe in view of Wotzak, US PGPub 2013/0283758.
Regarding claim 10, Labbe discloses the gas turbine engine of claim 1 bit does not specify the lubrication system connected to a reservoir and pump.  

    PNG
    media_image3.png
    382
    670
    media_image3.png
    Greyscale

Wotzak teach a similar oil scoop manifold including a reservoir (64) configured to collect the lubricant (oil), and a pump (see [0032]) configured to deliver a lubricant (oil) from the reservoir (64) to the at least one nozzle (see [0030]).  It would have been obvious to provide the system components described by Wotzak to the system disclosed by Labbe in order to increase the lubrication rate for lower speed operation and improve overall efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654